DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  in line 9, the phrase “the hinged tray (5)” is used; however, this feature was previously presented as “a swinging tray (5)”. Consistent terminology should be used when referencing the same feature to avoid confusion.  Appropriate correction is required.
Claims 5, 8 and 13 – 14 are objected to because of the following informalities: the claim should use a preamble consistent with claim 1 from which it depends; i.e. “operating” instead of “with operation”. Appropriate correction is required.
Claims 8 and 16 – 17 are objected to because of the following informalities:  in line 3, the phrase “the cup (2)” is used; however, this feature was previously presented as “a well (2)”. Consistent terminology should be used when referencing the same feature to avoid confusion.  Appropriate correction is required.
Claims 11 and 12 are objected to because of the following informalities: the phrase “the drive mechanism (16)” is used; however, this feature was previously presented as “an actuating mechanism (16)”. Consistent terminology should be used when referencing the same feature to avoid confusion.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the water inlet pressure" in line 2, “the waste” in line 4, “the drainage line” in lines 4 – 5, “the volume” in line 7, “the system” in line 7, and “the entry” in line 8.  There is insufficient antecedent basis for this limitation in the claim. Changing “the” to –a--, --an--, or omitting “the” as appropriate would overcome this rejection. Claims 2 – 17 will inherit this same issue since they depend from the rejected claim.
Claim 2 recites the limitation “the closed position” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “the hydro-sanitary network” in les 3 – 4 and “the water of the aqueduct” in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “the closed position” in line 3, “the toilet” in line 4, and “the power source” in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “the walls” in line 4 and “its lower end” in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “the toilet” in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the phrase “among others.” This renders the claim indefinite since a Markush group cannot be left open ended, and it is unclear what is encompassed by “others.” The Examiner recommends removing the phrase to overcome this rejection.
Claim 13 recites the phrase “or any mechanism that stops the tray in the open and closed positions at rest, without generation energy consumption.” This renders the claim indefinite since a Markush group cannot be left open ended, and it is unclear what falls under the umbrella of “any mechanism” that can provide the recited function. The Examiner recommends removing the phrase to overcome this rejection.
Claim 14 recites the phrase “and other presence sensors.” This renders the claim indefinite since a Markush group cannot be left open ended, and it is unclear what falls under the umbrella of “other presence sensors.” The Examiner recommends removing the phrase to overcome this rejection.
Claim 16 recites the limitation “the lower part” in line 4, “the diameter” in line 5, and “the mouth” in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation “the central axis (36)” in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claims 18 and 19 have numerous instances of referencing features with “the” without properly introducing the features first. Whenever a feature is introduced for the first time within the claim set, it should be introduced as “a” “an” or without an article as appropriate. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 5 – 6, 8 – 12, and 15 – 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012169280 A1 using ip.com translation (hereinafter Imai et al.) in view of US Patent Application Publication 2004/0168247 (hereinafter Patterson) and US Patent Application Publication 2011/0113543 (hereinafter Blake et al.).
Regarding claim 1, Imai et al. shows an intelligent sanitary device (10) without a water tank and operating independently of a water inlet pressure comprising a swinging tray or hinged tray (81), a well (11) with a water mirror and hydraulic odor seal (80), a hopper (40) located under the well (11) and used to convey the waste to the drainage line, and a control unit (1) operationally linked to a presence sensor (S2) which informs the control unit (1) if the 
Regarding claim 2, Imai et al. shows a locking mechanism which fixes the hinged tray in the closed position (“lock mechanism that locks the flapper member 81” translation, pg. 8, par. 6).
Regarding claim 3, Imai et al. shows a water inlet (21) directly connected to a hydrosanitary network (102) followed by a filter which retains solid particles and impurities contained in the water of the aqueduct (translation, pg. 8, par. 9).
Regarding claim 5, Imai et al. shows a self-calibration sensor (S3) which detects the closed position of the tray (81) when the toilet is connected to a power source and sends this information to the control unit (translation, pg. 8, par. 6).
Regarding claim 6, Imai et al. shows a housing (10), a seat (“toilet seat”) and a cover (“toilet lid”) (fig. 1).
Regarding claim 8, Imai et al. the water mirror and hydraulic odor seal are formed in the well/cup (11) on the tray (81) but fails to show the dimensions and thus fails to show is between 104 mm and 120 mm wide, between 127 mm and 150 mm long, and a height between 51 mm and 70 mm when the toilet is in rest. Applicant has not disclosed that having the dimensions of the water mirror and hydraulic odor seal within these ranges solves any stated problem or is for any particular purpose. Moreover, it appears that the water mirror and hydraulic odor seal would perform equally well within the specified range so long as the total volume does not cause the tray to remain open. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to select an appropriate size range depending on engineering design consideration, and thus to select between 104 mm and 120 mm wide, between 127 mm and 150 mm long, and a height between 51 mm and 70 mm when the toilet is in rest falls well within the purview of the invention (see MPEP 2144.04 (IV)(A)).
Regarding claims 9 and 10, Imai et al. fails to show the tray has an opening between 40 and 60 degrees or 45 and 55 degrees. Applicant has not disclosed that having the opening fall between the claimed ranges solves any stated problem or is for any particular purpose. Moreover, it appears that tray would perform equally well within the specified ranges since such ranges would allow the opening to permit fluid and waste to exit the well. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to select an appropriate size range depending on engineering design consideration, and thus to select an opening between 40 and 60 degrees or 45 and 55 degrees falls well within the purview of the invention (see MPEP 2144.04 (IV)(A)).
Regarding claims 11 – 12, under the modification set forth above, Blake et al. shows the actuating/drive mechanism is a belt (54) and pulley (50, 52) transmission (fig. 6).
Regarding claim 15, Imai et al. shows there is also a manual switch (“washing button” translation, pg. 5, par. 7). 
Regarding claim 16, Imai et al. shows the hopper (40), located under the cup (81), has two upper projections (note annotated fig. below), which surround the lower part of the cup (81), and a central curvature (note annotated fig.below) where the diameter of the hopper (40) is narrowed, its direction is changed and the mouth is formed, which receives the waste from the cup (81) (note annotated fig. below).

    PNG
    media_image1.png
    425
    524
    media_image1.png
    Greyscale

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imai et al, Patterson, and Blake as applied to claims 1 – 3, 5 – 6, 8 – 12, and 15 – 16 above, and further in view of US Patent Application Publication 2008/0276362 (hereinafter O’Malley et al.).
Regarding claim 4, Imai et al. fails to show a pressure regulating device. Attention is turned to O’Malley et al. which shows including a pressure regulating device in a sanitary fixture to account for fluctuations in water supply pressure (par. 151). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to include a pressure regulating device in the sanitary device of Imai et al. to account for fluctuations in water supply pressure as evidenced by the teachings above.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imai et al, Patterson, and Blake as applied to claims 1 – 3, 5 – 6, 8 – 12, and 15 – 16 above, and further in view of US Patent 3,798,681 (hereinafter Johansen).
Regarding claim 7, Imai et al. shows the well (11) has a nozzle (24) on top and a track (“rim water passage”, translation pg. 5, par. 6) which directs water towards the walls of the well to clean the walls of the well but fails to show the fluid flow path and thus fails to show it is a downward spiral path. Attention is turned to Johansen which shows configuring a fluid flow path as spirally downwardly to effectively rinse and clean a toilet bowl interior surface (fig. 3, col. 2, ln. 64 – 67). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to utilize a downward spiral path with the rim water discharge nozzle of Imai et al. to effectively and efficiently clean the interior of the well or toilet bowl as evidenced by the teachings above.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imai et al., Patterson, and Blake as applied to claims 1 – 3, 5 – 6, 8 – 12, and 15 – 16 above, and further in view of US Patent Application Publication 2004/0031092 (hereinafter Peres).
Regarding claim 13, Imai et al. fails to show the details of the locking mechanism and thus fails to show it is from the group consisting of a linear actuator mechanism with pin, pins, ratchet, or self-locking pressure reducer. Attention is turned to Peres which shows a pin (4) that stops a hinged tray (3) in an open and closed position at rest without generating energy consumption (par. 15). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to select any reasonably well-known locking mechanism for the hinged tray of Imai et al, and to select a pin would fall well within the .
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imai et al., Patterson and Blake as applied to claims 1 – 3, 5 – 6, 8 – 12, and 15 – 16 above, and further in view of US Patent 5,133,095 (hereinafter Shiba et al.)
Regarding claim 14, Imai et al. is silent as to the details of the presence sensor (S2) and thus fails to show it is selected from the group consisting of an infrared, inductive, microwave, ultrasonic or other presence sensors. Attention is turned to Shiba et al. which teaches a presence sensor in the form of an infrared sensor is a well-known, art established sensor type for detecting the presence or absence of a user (col. 1, ln. 44 – 55). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to select any reasonable, well-known, art established sensor type of the presence sensor of Imai et al., and to select an infrared sensor falls well within the purview of the invention as evidenced by the teachings of Shiba et al. mentioned above which supports that such a sensor type is well-known in the art and suitable for the intended purpose.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imai et al., Patterson, and Blake as applied to claims 1 – 3, 5 – 6, 8 – 12, and 15 – 16 above, and further in view of US Patent Application Publication 2006/0143815 (hereinafter Peres ‘815).
Regarding claim 17, Imai et al. fails to show the cup has a central axis which does not coincide with the central axis of the hopper mouth. Attention is turned to Peres ‘815 which shows a cup (11) having a central axis that does not coincide with a central axis of a hopper .
Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imai et al. in view of Blake.
Regarding claim 18, Imai et al. shows a method for discharging liquid and solid waste by means of the intelligent sanitary device, without a water tank and operating independently of the water inlet pressure, characterized by the following steps: a. at the start of the cycle, the tray (81) is closed and the control unit (1) supplies water to disperse, raise and increase the potential energy of the load, b. once the control unit (1) detects that the selected volume of water has been supplied, the tray (81) opens and the water accumulated with the waste is evacuated through the mouth of the hopper (40), c. the control unit (1) continues to supply water through the nozzle (24) to help evacuate the load, clean the well (11) and the tray (81), and to allow the solid waste to be dragged through the drainage line, d. when the control unit (1) detects that an appropriate volume of water has already been supplied, e. once the tray (5) is in the closed position, the control unit (1) gives the order to the locking mechanism to secure the tray in the closed position, and supplies an additional volume of water, to recover the water mirror and with it, generate the hydraulic odour seal, and return to the initial state (translation, pg. 5, par. 7, pg. 6, par. 2). Imai et al. fails to show a step of the control unit gives the command 
Regarding claim 19, Imai et al. shows a method for discharging liquid waste by means of the intelligent sanitary device, without water tank and operating independently of the water inlet pressure, characterized by the following steps: a. when the cycle starts, the tray (81) is closed and the water forming the water mirror and hydraulic odor seal together with the liquid waste is evacuated through the mouth of the hopper (40). b. when the tray (81) is open, the control unit (1) supplies a small volume of water to clean the well (11) and the tray (81) and to help evacuate the liquid waste, c. when the control unit (1), by means of the flow sensor (S1), determines that the small volume of water has been supplied, d. the control unit (8) then activates the locking mechanism to secure the tray in the closed position, and supplies an additional volume of water to recover the water body and the water odor seal (21) and leave the toilet in its initial state. Imai et al. fails to show a step of the control unit opens the tray and the control unit closes and de-energises the drive mechanism. Attention is turned to Blake et al. which shows using an electronically controlled actuating mechanism (28) for a hinged tray (26) in a sanitary device (Blake et al., par. 38). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to configure an actuating mechanism to be operationally linked to a control unit to electronically automate the opening and closing of the hinged tray to prevent unwanted opening or closing as evidenced by the teachings above. Under such a modification, a step of the control unit opens the tray and the control unit closes and de-energises the drive mechanism would obviously be included in order .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 6,070,276 to Yeung is directed to the state of the art of bowl valve flushing style toilets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208.  The examiner can normally be reached on M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANIE M LOEPPKE/
Primary Examiner, Art Unit 3754